UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1505


ORLANDO C. LEE, SR.,

                  Plaintiff - Appellant,

             v.

FEDERAL BUREAU OF INVESTIGATION; UNITED STATES DEPARTMENT OF
JUSTICE,

                  Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:08-cv-00437-FDW-DCK)


Submitted:    August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Orlando C. Lee, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Orlando   C.   Lee,   Sr.,   seeks   to   appeal   the   district

court’s order summarily dismissing Lee’s complaint pursuant to

28 U.S.C. § 1915(e)(2)(B) (2006).              We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                      This

appeal period is “mandatory and jurisdictional.”                    Browder v.

Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)); see Bowles v.

Russell, 551 U.S. 205, ___, 127 S. Ct. 2360, 2366 (2007).

               The district court’s order was entered on its docket

on January 8, 2009.           The notice of appeal was filed on May 1,

2009.    Because Lee failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal    contentions   are   adequately     presented    in    the




                                        2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3